WILBUR, Circuit Judge.
This action was brought to recover upon the stockholders’ liability imposed by section 322 of the California Civil Code. The trial court held that the repeal of section 3 of article 12 of the California Constitution on November 4, 1930, repealed by implication section 322 of the California Civil Code. The sole question presented by this appeal is whether or not the repeal of section 322 was thus effected.
We have delayed the decision in this case owing to the fact that the question involved is one peculiarly of California constitutional and statutory law upon which it is our duty to follow the decisions of the state court. Since the submission of the case the Supreme Court of the state of California in Kaysser v. McNaughton, 57 P.(2d) 927, and in Rainey v. Michel, 57 P.(2d) 932, decided April 30, 1936, has held that section 322 was not repealed by the constitutional amendment in question. Upon the authority of these cases the judgment is reversed.
Reversed.